Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 22, 2022

                                       No. 04-22-00780-CR

                           EX PARTE Rodolfo Lopez HERNANDEZ,

                          From the County Court, Kinney County, Texas
                                    Trial Court No. 10596CR
                            Honorable Tully Shahan, Judge Presiding

                                          ORDER
        On November 21, 2022, court reporter Lisa C. Greenwalt filed a notification of late
record, notifying this court that the reporter’s record was not filed because appellant has not
provided the reporter a designation of record.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that appellant has requested the court reporter to prepare the
reporter’s record, which request must designate the portions of the proceedings and the exhibits
to be included. See TEX. R. APP. P. 34.6(b)(1).

        It is further ORDERED that the reporter’s record must be filed no later than fifteen (15)
days after the date appellant’s written proof is filed with this court. If appellant fails to respond
within the time provided, appellant’s brief will be due within twenty (20) days from the date the
clerk’s record is filed, and the court will consider only those issues or points raised in appellant’s
brief that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).


                                                      ___________________________________
                                                      Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2022.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court